In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: December 14, 2015

* * * * * * * * * * * * * *                            *
BRIDGET BARTSCH,                                       *
                                                       *         No. 13-536V
                  Petitioner,                          *
                                                       *
v.                                                     *         Special Master Roth
                                                       *
SECRETARY OF HEALTH                                    *         Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                                    *         Reasonable Amount Requested to
                                                       *         which Respondent does Not Object
Respondent.                                            *
                                                       *
* * * * * * * * * * * * * *                            *

Scott B. Taylor, Urban and Taylor, S.C., Milwaukee, WI, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                            ATTORNEYS’ FEES AND COSTS DECISION1

        On November 19, 2015, a decision awarding damages was entered. On December 10,
2015, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees and Costs. According to
the stipulation, respondent does not object to a total award of attorneys’ fees and costs in the
amount of $42,689.52. In accordance with General Order #9, petitioner incurred no out-of-
pocket litigation expenses.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.

         Accordingly, an award should be made as follows:



1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case, the undersigned
intends to post this decision on the website of the United States Court of Federal Claims, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the entire decision will be available to the public. Id.
                      in the form of a check jointly payable to petitioner and Scott B. Taylor in the
                      amount of $42,689.52.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

          IT IS SO ORDERED.

                                                        s/Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.
                                                          2